Citation Nr: 0414074	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.  

2.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In a May 2002 determination, the RO determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability.  The RO adjudicated 
the issue of entitlement to service connection for a back 
disability and denied the claim.  Even though the RO reopened 
the claim for service connection for a back disability, the 
Board still must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions. 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for back disability on the merits.

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

At the October 2003 hearing, the veteran submitted relevant 
medical evidence.  This evidence was submitted subsequent to 
the issuance of the January 2003 supplemental statement of 
the case.  The veteran also submitted a waiver of initial 
consideration of the evidence by the RO.  Thus, a remand of 
the additional evidence to the RO for initial consideration 
pursuant to 38 U.S.C. § 7104(a) is not necessary.  


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied entitlement 
to service connection for a back disability.  

2.  The evidence submitted by the veteran subsequent to the 
May 1997 rating decision, when considered either alone or in 
connection with the other evidence of record assembled, is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the appellant's claim for 
service connection for a back disability.

3.  The veteran's back disability is not related to service 
and was manifested several years after service.

4.  The veteran's residuals of nasal fracture are manifested 
by 60 to 70 percent obstruction on the right and 30 to 40 
percent obstruction on the left.  




CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 1997 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for a back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 
(2001); 38 C.F.R. § 20.1103 (2003).

2.  A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 10 percent disability rating for residuals 
of nasal fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.97, Diagnostic Code 
6502 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The claim to reopen presently before the Board was 
received at the RO in July 2000.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), New and material evidence, which 
became effective August 29, 2001.  In this case, the former 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id. 

In letters dated in April 2001 and December 2002, VA notified 
the veteran of the evidence needed to substantiate the claims 
and offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  The 
statement of the case and the supplemental statement of the 
case notified the veteran of the need to submit relevant 
evidence in his possession.  Although the VCAA notice letters 
did not explicitly tell the veteran to submit evidence in his 
possession, he did, through his attorney, submit evidence to 
VA.  He thereby demonstrated an awareness that he should 
submit relevant evidence in his possession.

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 420-22.  In the present 
case, the VCAA notice was provided prior to the initial 
adjudication in May 2002.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The RO made 
attempts to obtain all identified relevant evidence.  At the 
hearing before the Board in October 2003, the veteran stated 
that he was not treated for a back disability until 1992.  
The veteran's treatment records from his private physicians 
were obtained.  Pertinent VA treatment records were obtained.  
There is no identified relevant evidence that has not been 
accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In November 2000 and February 2002, the veteran was afforded 
a VA examinations to determine the nature and severity of the 
service-connected residuals of a nasal fracture.  In February 
2002, the veteran was afforded a VA examination to determine 
the etiology of the veteran's back disability.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



New and Material Evidence

Factual Background

Historically, the veteran filed his original claim in 
February 1996.  It was denied in May 1997; the veteran was 
notified of this decision in May 1997.  He did not submit a 
substantive appeal.  

A review of the service medical records reveal no complaints, 
treatment, or diagnosis of a chronic back disability.  

The veteran asserts that his current back disorder is a 
result of numerous in-service parachute jumps.  

A Notification of Personnel Action, SF 50-B, dated January 6, 
1997, pertained to a disability retirement from Civil 
Service. 

Radiographs dated in June 1995, show degenerative joint 
disease, lumbar spine with spondylolisthesis L4-L5.  

The evidence, which the veteran has submitted since the May 
1997 decision, is listed below.  

Private medical records dated from December 1993 to August 
1994 show treatment for spinal stenosis L4, 5 with associated 
lateral recessed stenosis, and L5 radiculopathy, persistent 
back pain and some leg pain, posterior spinal decompression 
L4-5.  

A Work and Readiness Assessment dated in May 1994, reflects a 
date of injury in October 1992.  

VA treatment records dated from June to August 1995 show that 
the veteran was seen with complaints of back pain due to an 
old back injury in October 1992.  It was noted that the 
veteran had a back injury in October 1992 and had surgery in 
1994 with constant pain thereafter.  The diagnoses were 
degenerative arthritis of lumbar spine, status lumbar 
laminectomy, and chronic low back pain secondary old injury.  

Private medical records dated from October 1996 to August 
2000 show treatment for back symptomatology.  

In a statement dated in August 2000, J.P.M., M.D, stated the 
veteran was a paratrooper while on active duty and made over 
150 jumps.  Dr. M. wondered if the parachute jumps could have 
contributed to his low back instability and degenerative 
problems.  Dr. M. thought that it might be medically 
reasonably conceivable that the parachute jumps had some 
contribution to his ultimate problem.  Dr. M. wanted to know 
the military physicians opinion as to the likelihood the 
veteran's parachute activity contributed to degenerative 
lumbar disease later in life.  

The veteran was accorded a VA spine examination in February 
2002.  The veteran denied that he reported or experienced any 
low back injury despite these multiple jumps.  The examiner 
stated that there was no mention whatsoever during service or 
during his applications for considerations for service-
connected disabilities referring to other parts of his 
anatomy.  The first demonstrated reference to his lower back 
problems was after the 1992 back injury.  The examiner stated 
that he had reviewed Dr. M.'s opinion, which noted the 
possibility of the multiple jumps predisposing the veteran to 
his back problems some 30 years later.  The VA physician 
stated that that he felt that Dr. M.'s opinion was totally 
based on speculation and not supported either by history 
given by the veteran or the medical record.  The VA physician 
opined that there was no likelihood that the veteran's 
current back disability was related to his service and the 
basis of the rationale was a total lack of history relating 
to his back prior to his 1992 injury.  The VA examiner stated 
that it was from the 1992 incident from which the veteran's 
severe and total disability flowed.  

In a July 2002 statement, Dr. M. stated that he thought it 
was medically reasonable that the veteran's degenerative 
problem and instability activities of his military could have 
been contributed to by the especially intensive activities of 
the military service.  He understood that the military 
medical examiner did not feel the same.  

During his personal hearing before the undersigned, the 
veteran testified that he believed that his parachute jumps 
might have weakened his back.  He also experienced pain 
during service but never reported or received treatment 
during service.  

Legal Analysis

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  "New" evidence means more 
than evidence that has not previously been included in the 
claims folder.  It must be more than merely cumulative or 
redundant, in that it presents new information.  38 C.F.R. 
§ 3.156 (2001); Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 
9 Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Dr. M.'s opinions and the February VA examiner's opinion were 
not a part of the evidence when the veteran's claim was first 
considered.  Therefore, this evidence is new in the sense 
that it was not considered before.  Further, the evidence 
addresses part of the core issue of veteran's claim, which is 
whether the veteran's current back disability is related to 
an incident in service.  Thus, this evidence bears directly 
and substantially on the matter in issue and must be 
considered in order to fairly decide the veteran's claim.

Accordingly, the Board will reassess the veteran's case on 
the merits in light of the new evidence and the prior 
evidence of record.  As concerns the assessment on the 
merits, the Board will now evaluate the credibility and 
weight to be accorded to the evidence.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

Service connection for a back disability

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The Court has consistently held that, under the substantive 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish...the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  
When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an approximate balance of positive and negative evidence' in 
order to prevail.'  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The competent credible evidence of record shows the veteran's 
back disability did not have its inception in military 
service, nor did it manifest within one year of his 
separation from service.  The competent credible evidence of 
record shows the veteran's back disability first manifested 
in 1992, almost 20 years after service.  

The service medical records do not reflect complaints or 
diagnosis of a back disability.  The veteran contends that he 
made approximately 150 parachute jumps while in service and 
this led to his current back disability.  

The Board must assess and weigh the evidence of record and 
render the finding of fact with regards to service 
connection.  In this stage of the proceedings, there is no 
presumption of credibility as regards the evidence.  Justus 
v. Principi, supra.  The Board has assessed Dr. M.'s medical 
opinion and finds it to have little probative value because 
it is speculative and it is based upon facts that are 
unsupported by the record.

The Board does not question Dr. M.'s veracity, for, indeed, 
there absolutely is no evidence that he was less than candid 
in his opinion.  The critical insufficiency of his opinion, 
however, is that it was based on what the veteran told him, 
instead of objective evidence.  Restating a patient's oral 
history is not a valid medical opinion of etiology.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Further, evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
Dolan v. Brown, 9 Vet. App. 358 (1996).  Dr. M.'s opines that 
the veteran's inservice parachute jumps could have 
contributed to the post service arthritis and instability of 
the lumbar spine without providing any basis for his opinion 
other than the veteran's oral account to him.  There is not 
even an assessment as to whether the veteran had arthritis or 
instability of the lumbar spine prior to the 1992 back 
injury.  

The Board finds Dr. M.'s opinion to be speculative.  The 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausolei v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  See also Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence for the claim).  

It appears that Dr. M's conclusion that the veteran's in-
service activities could have contributed to his post service 
back disability is based on the veteran's report of medical 
history as opposed to consideration of the veteran's entire 
medical history and examination findings.  There is no 
indication that Dr. M reviewed the veteran's service medical 
records or medical history prior to the October 1992 back 
injury.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the claimant and that are unsupported by the clinical 
evidence.

There is probative and persuasive evidence of record, which 
establishes that it is unlikely that the veteran's in-service 
activities, specifically parachute jumps, caused or 
contributed to the post service back disability.  In a 
February 2002, medical opinion, the VA examiner concluded 
that there was no likelihood that the veteran's current back 
disability was related to service.  The VA examiner reviewed 
the veteran's medical records and documents associated with 
the appeal including the correspondence from the veteran's 
private primary care physician, Dr. M.  In the February 2002 
medical opinion, the VA doctor referred to the service 
medical records, the post service medical records, the 
records documenting the October 1992 injury, and the Dr. M.'s 
August 2000 opinion.  

The VA examiner stated the basis that for his opinion was the 
total lack of history relating to a back disability prior to 
his October 1992 injury.  The examiner stated that it was 
from that single incident that the veteran's severe and total 
disability flowed.  

The Board finds that the February 2002 medical opinion to 
have great evidentiary weight.  The VA doctor reviewed the 
veteran's medical records, including the service medical 
records and post service medical records. The VA examiner 
provided a detailed medical opinion and gave reasons and 
bases for the medical conclusion.  The VA doctor pointed to 
the evidence of record or lack of in this case that supported 
the conclusion that it was unlikely that the current back 
disability was related to service.  In assessing such 
evidence, whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

Thus, the Board places greater probative value on the 
February 2002 medical opinion by the VA doctor, which 
indicates that it is unlikely that the veteran's current back 
disability was related to service.  

The veteran contends his current back disability is related 
to service.  Although the veteran is competent to provide an 
account of his symptoms, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence of record that the veteran possesses the specialized 
knowledge to provide a probative conclusion with respect to 
the issue of incurrence of a chronic back disability.  See 
Espiritu, supra.  Thus, his statements are not competent 
evidence of a relationship between the current back 
disability and service.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a back disability was 
incurred in or aggravated by service.  Therefore the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a back disability.  The 
benefit sought on appeal is denied

The Board finds that service connection for a back disability 
is not warranted on a presumptive basis.  As discussed above, 
there is no evidence that arthritis of the lumbar spine first 
manifested within one year from service separation in January 
1968.  In fact, there is no medical evidence that the veteran 
currently has arthritis of the lumbar spine.  Thus, service 
connection for a back disability on a presumptive basis is 
not warranted.  See 38 C.F.R. § 3.307, 3.309.

In conclusion, the Board finds that service connection for a 
back disability is not warranted, since the preponderance of 
the evidence shows that the back disability was not incurred 
in service and there is no evidence of a relationship between 
the current back disability and service.  The Board concludes 
that the claim must therefore be denied.  The benefit of the 
doubt doctrine is not for application with regard to this 
claim.  Gilbert supra, 1 Vet. App. 49.

Entitlement to a compensable evaluation for residuals of a 
nasal fracture

Factual Background

Entitlement to service connection for deviated nasal septum, 
residual of nasal fracture was granted in a September 1974 
rating decision.  A noncompensable evaluation was assigned 
under Diagnostic Code 6502, which remains in effect.  

In July 2002, the veteran filed for an increased evaluation 
for his service-connected residual of nasal fracture.  

The veteran was accorded a VA nose and sinus examination in 
November 2000.  The veteran gave a history of having had an 
accident while on active duty in December of 1967.  He 
complained of difficulty breathing out of his nose.  He 
experienced constant nasal congestion and frontal headaches 
at least four times a week that lasted 1 to 2 hours in 
duration.  On examination, the external nose had a linear 
flat lateral scar across the tip of his nose from the 
surgery.  It was nontender to touch.  He had quite a bit of 
visible vasculature that was erythematous on his nose.  
Palpation of the nose appears to be somewhat tender.  His 
nares appeared to have 30 percent occlusion on the right and 
about 10 percent on the left.  His nasal mucosa was bright 
red and there was bogginess.  There was no exudates or 
bleeding.  There was some crusting in the nasal passage.  He 
had a deviated septum that appeared somewhat deviated to the 
left.  His frontal sinuses were tender to palpation and 
percussion.  The diagnoses were acute right ethmoidal, 
maxillary sinusitis, prominence of the right nasal 
turbinates, and nasal septum is midline.  

In a September 2002 statement, W. K., M.D., reported that he 
had treated the veteran for problems with his nose, 
specifically sinus congestion and headaches.  He reported 
that the veteran had swelling of both nasal passages.  

The veteran was accorded a VA nose and sinus examination in 
February 2003.  It was noted that the claims file was 
reviewed.  The veteran reported that he was unable to breath 
through his right nostril.  His headaches were more frequent.  
The examination revealed a 7-centimeter scar across the 
bridge of his nose.  His turbinates were boggy.  His left was 
worse than his right, but still boggy.  Nasal patency was 30 
to 40 percent on the left and 60 to 70 percent on the right.  
The examiner opined that the chronic sinusitis was not 
related to the nasal chip fracture.  

Legal Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

The veteran is seeking an increased (compensable) disability 
rating for his service-connected residuals of nasal fracture, 
which is currently evaluated as noncompensable.   

Initially, the RO evaluated the veteran's residuals of nasal 
fracture under 38 C.F.R. § 4.97 Diagnostic Code 6502, 
deviated septum, thereafter the disability was evaluated 
under Diagnostic Code 6512 for chronic, frontal sinusitis.  
In light of the VA examiner's opinion that the veteran's 
sinusitis was not related to the nasal chip fracture, the 
Board finds Diagnostic Code 6502 is the more appropriate 
code.  

The veteran's residuals of nasal fracture should be evaluated 
under Diagnostic Code 6502, which specifically addresses the 
symptoms of a deviated septum.  The veteran has not suggested 
that any other diagnostic code would be more appropriate, and 
after a review of the evidence and available diagnostic 
codes, the Board can identify no more appropriate code.

Under Diagnostic Code 6502 deviated septum, a 10 percent 
rating is available where the evidence shows a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side. Otherwise, a noncompensable rating 
is to be awarded.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(2003).

As the veteran is currently evaluated at the noncompensable 
level, the Board must determine whether the veteran's 
symptoms more nearly approximate the criteria for the 10 
percent level.  If they do not, then a higher rating may not 
be awarded under this diagnostic code.

In short, the veteran's service-connected residuals of nasal 
fracture are manifested by 60 to 70 percent obstruction on 
the right and 30 to 40 percent obstruction on the left, as 
shown in the February 2002 VA examination report.  

The Board finds that, on its surface, the evidence reflecting 
the veteran's symptomatology does not appear to meet the 
criteria established for a 10 percent rating under Diagnostic 
Code 6502, in that the criteria calls for a showing of 50 
percent obstruction of the nasal passage on both sides, and 
nasal patency was 60 to 70 percent on the right, and 30 to 40 
percent on the left side, which is somewhat less than 50 
percent.  However, as stated above, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2003).  Further, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. 38 C.F.R. § 4.7 (2003).

Here, the Board finds that, while the evidence does not show 
50 percent obstruction of the nasal passage on both sides, 
the evidence showing 60 to 70 percent obstruction on the 
right and 30 to 40 percent obstruction on the left more 
nearly approximates this level of disability than it does the 
noncompensable level.  Therefore, an increased rating of 10 
percent is warranted.  Because 10 percent is the maximum 
rating available under Diagnostic Code 6502, a rating higher 
than 10 percent is not available or supported by the 
evidence.  The veteran's claim of entitlement to an increased 
rating for his residuals of nasal fracture will accordingly 
be granted to the extent stated.

The Board has considered the potential applicability of an 
extra-schedular evaluation as provided in 38 C.F.R. § 
3.321(b) (2003).  However, the veteran does not appear to 
contend, and the competent evidence of record does not 
indicate that the veteran's service-connected deviated nasal 
septum has resulted in marked interference with employment or 
frequent periods of hospitalization such as would render 
impractical the application of the regular schedular 
criteria.  There is no indication that the veteran has missed 
excessive time from work or that he has been repeatedly 
hospitalized due to his service-connected nasal condition.  
Therefore, the Board finds that the veteran's service-
connected residuals of nasal fracture do not warrant an 
extra-schedular evaluation pursuant to 38 C.F.R. § 3.321.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
disability, the appeal is granted to that extent.

Entitlement to service connection for a back disability is 
denied.  

Entitlement to a 10 percent rating for residuals of nasal 
fracture is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



